Citation Nr: 0317489	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-08 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE

Entitlement to restoration of a 70 percent disability 
evaluation for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating action of the RO which 
reduced the rating for PTSD from 70 percent to 50 percent, 
effective from May 1, 2001.  The veteran was sent notice of 
this decision in February 2001.  A notice of disagreement was 
received February 2001 and the RO issued a statement of the 
case in April 2001.  A substantive appeal was received in 
October 2001. 


REMAND

In a February 2000 rating action, the RO granted service 
connection and assigned a 70 percent rating for PTSD, 
effective from August 16, 1999.  In June 2000, the veteran 
submitted a claim for increase.  In a November 2000 rating 
action, the RO reviewed the report of an August 2000 VA 
examination and proposed to reduce the rating for PTSD from 
70 percent to 50 percent.  The veteran was notified of the 
proposed action in December 2000.  He submitted a response 
later that same month. 

In the January 2001 rating action presently on appeal, the RO 
reduced the rating for PTSD to 50 percent, effective from May 
1, 2001.  In the April 2001 statement of the case (SOC) and a 
September 2002 supplemental statement of the case (SSOC), the 
RO referred to the issue on appeal as entitlement to an 
increased rating for PTSD.  The Board points out that this 
appeal does not involve an increased rating claim.  A claim 
arising from an action of the RO reducing the rating of a 
service-connected disability for compensation purposes is a 
claim for restoration of the prior rating, not a claim for an 
increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 
286 (1991).  There was no increased rating claim filed 
following the January 2001 reduction decision.  

When the Board addresses in its decision a question that has 
not yet been addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
he has been given an adequate opportunity to actually submit 
such evidence and argument, and whether any SOC and/or SSOC 
provided to the claimant fulfills the regulatory 
requirements.  See 38 C.F.R. §§ 19.29, 19.31 (2002).  If not, 
the matter must be remanded to the RO to avoid prejudice to 
the claimant.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
To date, the veteran has not been given adequate notice 
regarding the reduction issue.  Thus, a remand is required.  

Additionally, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the claim currently on appeal, 
to particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the restoration 
claim.  The letter should include a 
summary of the evidence currently of 
record and specific notice as to the type 
of evidence necessary to substantiate the 
claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran and his representative 
to submit any pertinent evidence in the 
veteran's possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.    

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for 
restoration of the 70 percent rating for 
PTSD in light of all pertinent evidence 
and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of an additional legal 
authority considered, as well as clear 
reasons and bases for the RO's 
determinations) and afford them 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




